Citation Nr: 0415911	
Decision Date: 06/18/04    Archive Date: 06/23/04

DOCKET NO.  94-07 832	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disability.


REPRESENTATION

Appellant represented by:	Alvin D. Wax, Attorney at Law


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Christopher B. Moran, Counsel



INTRODUCTION

The veteran served on active duty from October 1966 to 
January 1969. 

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from a November 1993 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Louisville, Kentucky, which found that no new 
and material evidence had been submitted to reopen a claim 
for service connection for a psychiatric disorder.  During 
the course of this appeal, the Board recharacterized the 
issue as entitlement to service connection for a psychiatric 
disorder.  The Board remanded the case to the RO for 
additional development in August 1997 and January 1999.

In an April 2001 decision, the Board denied the veteran's 
claim for service connection or an acquired psychiatric 
disorder.  That decision was appealed to the United States 
Court of Appeals for Veterans Claims (CAVC).  In an August 
2002 order, the CAVC vacated the Board's decision and 
remanded the matter back to the Board for development 
consistent with the parties' Joint Motion for Remand and to 
Stay Proceedings, for readjudication in accordance with the 
provisions of the Veterans Claims Assistance Act of 2000 
("VCAA"). Pub. L. No. 106-475, 114 Stat. 2096 (2000); see 38 
U.S.C.A. §§ 5103, 5103A (West 2002).

In June 2003, the Board remanded this case to the RO for 
additional development of the evidence and compliance with 
VCAA and its implementing regulations. 

That development having been completed the case was returned 
to the Board for appellate consideration.

The Board recognizes that in March 1994 and February 2001, 
the veteran provided oral testimony before two of the 
undersigned Veterans Law Judges of the Board at the RO; 
transcripts of the hearings have been associated with the 
claims file.


This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part. 


REMAND

The law requires that all claims that are remanded by the 
Board or CAVC for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-
446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 
(West 2002) (Historical and Statutory Notes).  

In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs (or VBA AMC) to provide expeditious 
handling of all cases that have been remanded by the Board 
and the CAVC.  See M21-1, Part IV, paras. 8.43 and 38.02.

A preliminary review of the evidence shows that the issue of 
entitlement to service connection for an acquired psychiatric 
disorder, remains unresolved, clinically.  
See Colvin v. Derwinski, 1 Vet. App. 171, 174 (1991).

In June 2003, the Board remanded this case for additional 
development of the evidence to include a VA psychiatric 
examination by a panel of two psychiatrists to determine the 
nature and etiology of the veteran's current psychiatric 
disability as it was unclear from the record, whether the 
veteran suffered from a psychiatric disability, and if so, 
whether it is related to his period of service.

Importantly, the December 2003 opinion added to the record 
from a paned of two VA psychiatrists, failed to adequately 
address the directives of the Board's June 2003 remand.  
Additional development is needed to determine the nature, 
etiology and date of approximate onset of the veteran's 
bipolar disorder, as noted on the December 2003 VA 
psychiatric examination report.  

Where the remand orders of the Board or the CAVC are not 
complied with, the Board errs as a matter of law when it 
fails to ensure compliance, and further remand will be 
mandated.  See Stegall v. West, 11 Vet. App. 268 (1998).

To ensure that the VA has met its duty to assist the claimant 
in developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the VBA AMC for the following development:

1.  The veteran has the right to submit 
additional evidence and argument on the 
matters that the Board has remanded to 
the VBA AMC.  Kutscherousky v. West, 12 
Vet. App. 369 (1999). 

2.  The VBA AMC should make arrangements 
to have the panel of two VA psychiatrists 
in December 2003 or, if not available, 
another appropriate panel of two 
psychiatrists, including on a fee basis 
if necessary, review the veteran's claims 
file in order to supplement the December 
2003 VA examination report.  The 
attention of the psychiatric panel is 
directed to a June 18, 2001, VA mental 
health clinical notation from S.B.B, 
M.D., a staff psychiatrist, regarding the 
veteran's psychiatric disorder.

The psychiatric panel should express an 
opinion on the following questions: Is it 
at least as likely as not (that is, 50 
percent or greater chance) that the 
veteran's bipolar disorder initially 
manifested in active duty?  If not, did 
the veteran have manifestations of a 
psychosis, such as bipolar disorder, 
within the year immediately after his 
discharge from service on January 28, 
1969?  

In the alternative, if an acquired 
psychiatric disorder such as a bipolar 
disorder was present prior to active 
service, is it at least as likely as not 
that such disorder underwent a permanent 
increase in severity beyond the natural 
progress of the disorder in service?  

If the psychiatric panel review leads to 
the conclusion that a psychiatric 
illness, e.g., bipolar disorder, was 
present during military service, that 
such disorder became manifest within one 
year from service, or that such disorder 
underwent a permanent increase in 
severity beyond the natural progress of 
the disorder in service, the psychiatric 
specialists should also comment on any 
causative or aggravating role, if any, 
that alcohol or other substance 
consumption had on that disorder?  
Medical certainty in this conclusion is 
not necessary.  Any opinions expressed by 
the psychiatric panel must be accompanied 
by a complete rationale.

3.  Thereafter, the VBA AMC should review 
the claims file to ensure that the above 
requested development has been completed 
in its entirety.

In particular, the VBA AMC should review 
the requested opinions to ensure that 
they are responsive to and in complete 
compliance with the directives of this 
remand, also ensuring they are legible.  
If they are not, the VBA AMC should 
implement corrective procedures.  See 
Stegall v. West , 11 Vet. App. 268 
(1998). 

4.  After undertaking any development 
deemed appropriate in addition to that 
specified above, the VBA AMC should 
formally readjudicate the issue of 
entitlement to service connection for an 
acquired psychiatric disorder.

If the benefit requested on appeal is not granted to the 
veteran's satisfaction, the VBA AMC should issue a 
supplemental statement of the case (SSOC).  The SSOC must 
contain notice of all relevant actions taken on the claim for 
benefits, to include a summary of the evidence and applicable 
law and regulations pertaining to the issue currently on 
appeal.  A reasonable period of time for a response should be 
afforded.  Thereafter, the case should be returned to the 
Board for further appellate review, if otherwise in order.  
By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
veteran until he is notified by the VBA AMC.  



		
WARREN W. RICE, JR.
Veterans Law Judge, Board of Veterans' Appeals



		
RENÉE M. PELLETIER	
Veterans Law Judge, Board of Veterans' Appeals



		
LAWRENCE M. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals	

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




